Gilbert, J.
1. The judge did not abuse his discretion in refusing to grant a change of venue.
2. The evidence authorized the verdict.
*762No. 10103.
April 12, 1934.
3. Only one of the special grounds is approved by tlie trial judge, and all are mere elabarations of the general grounds, and nothing contained in any of them requires the grant of a new trial.
4. The court did not err in refusing to grant a new trial.

Judgment affirmed.


All the Justices concur.

B. C. Scott and Sam Kimzey, for plaintiff in error.
M. J. Yeomans, attorney-general, Clifford Pratt, solicitor-general, B. D. Murphy, J. T. Goree, J. B. G. Logan, and Jones Gñffin, contra.